Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 26 March 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                  
                     My dear General
                     Williams Burg March the 26th 1781
                  
                  By Intelligences just Received I Hear that the British fleet Have Returned to Lyn Haven Bay, and that they were Accompagnied By A Number of Vessels Supposed to Be transports from New-york.
                  From A Conversation with A Gentleman who Having Been taken a few days Before the Engagement was during the Action on Board the Charlestown frigat, I Have Got A particular Account of What Has past in that Meeting of the two fleets--the Intelligence He Gives Comes pretty Near to What I Have Mentioned in My Last--He says that the Action was general, Lasted five Glasses, and that the Ennemy Had Been Worsted--Whatever May Be our Prospects in this Part, I am still in Hopes that our Allies will Render Some Valuable Service to the Southern States.
                  The Same Gentleman from Whom I got these Accounts Gives me the Most Positive Assurance that War Has Been declared Betwen the dutch and the English--As to the Canonade Mentioned in My Last, (tho’ Every man in this place, Every officer on duty that sent a Report, and Almost Every Intelligence from Below Assure that there Has Been a Noise of Cannon Heard for Many Hours) I Begin to Suspect it May Have Been produced By thunder, And Your Excellency Will Remember that in the Retreat of General Clinton through the jersays, A Similar Noise Had obliged Him to March His Army Seven Miles to the Support of general Knypausen Whom He thought Had Been Attaked By us.
                  Unless further Orders are Received from Your Excellency I shall Make it a Poins to Follow Your former Instructions, and With the Highest Respect Have the Honor to Be Your Excellency’s Most obedient Humble Servant
                  
                     Lafayette
                  
               